                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-20777-BLOOM/Reid

DOUGLAS MARSHALL JACKSON,

       Plaintiff,
v.

THE FLORIDA DEPARTMENT OF
CORRECTIONS (FDOC), INC., et al.,

      Defendants.
________________________________/

                                    ORDER OF DISMISSAL

       THIS CAUSE is before the Court upon the filing of Plaintiff’s Amended Complaint, ECF

No. [20]. Plaintiff, a pro se prisoner, has previously been found to be a multiple filer and subject

to the three-strikes provision of the PLRA, and is therefore barred from proceeding in forma

pauperis. Plaintiff paid the filing fee in full, following the Court’s order requiring payment of the

applicable filing fee, ECF No. [6]. See ECF Nos. [4], [13]. The Court previously dismissed

Plaintiff’s Complaint, ECF No. [1], for failure to state a claim. See ECF No. [19] (“Order”). In the

Order, the Court permitted Plaintiff to file an amended complaint, and provided guidance to

Plaintiff with respect to the amended complaint.

       Because Plaintiff is a pro se prisoner asserting claims against the Florida Department of

Corrections and specific correctional institutions, the Court must conduct a screening pursuant to

28 U.S.C. § 1915A). According to § 1915A, “[t]he court shall review . . . a complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity.” If the complaint “is frivolous, malicious, or fails to state a claim upon which
                                                             Case No. 20-cv-20777-BLOOM/Reid


relief may be granted; or seeks monetary relief from a defendant who is immune from such

relief[,]” the court is directed to dismiss the complaint.

       A pleading in a civil action must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

“[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570).

       Importantly, “[p]ro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and [are] liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998). “But the leniency accorded pro se litigants does not give a court license to serve

as de facto counsel for a party or to rewrite an otherwise deficient pleading to sustain an action.”

Matthews, Wilson & Matthews, Inc. v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir.

2015) (citing GJR Invs., Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998),

overruled in part on other grounds by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

       In its Order, the Court specifically instructed Plaintiff as follows with respect to an

amended pleading:

               Plaintiff must state clearly the actions each named Defendant took
               that he contends violate [Religious Land Use and Institutionalized
               Persons Act (“RLUIPA”)], the dates on which the incidents
               occurred, and where the incidents occurred. Plaintiff is advised that



                                                   2
                                                             Case No. 20-cv-20777-BLOOM/Reid


               conclusory and general assertions are not sufficient to state a claim
               upon which relief can be granted. The amended complaint must
               include all of Plaintiff's claims in this action; and should not refer
               back to the original Complaint. Plaintiff is further advised that the
               Court will consider only the claims set forth in the amended
               complaint and only those Defendants against whom Plaintiff makes
               a specific allegation.

ECF No. [19] at 3-4.

       Despite the Court’s guidance, the Amended Complaint fails to state a claim. Section 3 of

RLUIPA provides, in relevant part, “No government shall impose a substantial burden on the

religious exercise of a person residing in or confined to an institution, . . . unless the government

demonstrates that imposition of the burden on that person—(1) is in furtherance of a compelling

governmental interest; and (2) is the least restrictive means of furthering that compelling

governmental interest.” 42 U.S.C. § 2000cc–1(a). “To establish a prima facie case under section 3

of RLUIPA, a plaintiff must demonstrate (1) that he engaged in a religious exercise; and (2) that

the religious exercise was substantially burdened.” Gardner v. Riska, 444 F. App’x 353, 354-55

(11th Cir. 2011).

       The Amended Complaint contains no factual allegations, other than conclusory assertions

that Defendants have denied 70 itemized religious accommodations. The Amended Complaint

simply lists what the Court must assume constitute the alleged violations with no supporting facts:

for example,

               [COUNT 46] BLANKET-DENIED Kingdom of Yahweh Sovereign
               Government RLUIPA Religious Right to exclusively “FOLLOW
               AND OBEY” only THE BOOK OF YAHWEH, THE HOLY
               SCRIPTURES, and NOT any “Man,” SEE, ACTS 5:29, THE
               BOOK OF YAHWEH, THE HOLY SCRIPTURES (“We must
               obey Yahweh rather than men”)[.]

               [COUNT 59] BLANKET-DENIED Kingdom of Yahweh Sovereign
               Government Tribal African Hebrew (Jewish) RLUIPA Religious
               Right to only “WORSHIP” under the “AUTHORITY” of Yahweh’s



                                                 3
                                                             Case No. 20-cv-20777-BLOOM/Reid


               Sovereign Kingdom of Yahweh Government and NOT any Man-
               made Sponsor or Organization (i.e. Satan and Her Demons)[.]

See generally ECF No. [20]. Plaintiff has not, however, as the Court required in the Order, set

forth the specific incidents or actions Defendants took that Plaintiff contends violated RLUIPA,

the dates on which the actions or incidents occurred, or where the incidents or actions occurred.

       In addition, the Amended Complaint is replete with incoherencies and irrelevant legal

conclusions, such as,

               THAT, the Undersigned, Claimant at Law, Ancient African Hebrew
               (Jewish) Ultra-Orthodox religious convictions and essential tenets
               of faith, beliefs, practice, procedures, rituals, customs, manners, and
               way-of-life strictly prohibit[] and forbid the Undersigned religious
               adherent from adopting or identifying himself with ANY Satanic or
               ANY Demonic man-made IDOLS of:
                   (a) Inmate,
                   (b) Prisoner,
                   (c) DC Number,
                   (d) Person,
                   (e) Human,
                   (f) Individual,
                   (g) Suspect,
                   (h) Defendant,
                   (i) Convict,
               etc. that are DEAD-fictions and, by Law the “Sovereign” Claimant
               at Law is 100% NOT BOUND by any such general Words as the
               Court have held in THE PEOPLE V. HERKIMER,
               Gentleman, one and c.-4 Cowen, 345 (1825)
               “The people have succeeded to the rights of the KING the former
               SOVEREIGN of this State. They (the People) are NOT, therefore
               BOUND BY GENERAL WORDS (supra.) in statutes restrictive of
               prerogative without being EXPRESSLY NAMED”

               THAT, therefore, the Undersigned, “Sovereign” douglas marshall
               jackson, Tribal King, The Claimant at Law, shall NOT and will
               NOT be MIS-IDENTIFIED by the Court or Defendants to be ANY
               of the foregoing fraudulent, false, pagan, Satanic an[d] Demonic
               titles and/or idols that unequivocally offend an[d] violate Almighty
               Yahweh 613 Laws and the Religious Rights and Religious Liberties
               and Convictions of the Undersigned “Man” and “Tribal King”!!!




                                                 4
                                                             Case No. 20-cv-20777-BLOOM/Reid


Id. at 14-15. As a result, the Amended Complaint, like the Complaint, fails to sufficiently allege a

claim that is plausible on its face.

        Rule 15 of the Federal Rules of Civil Procedure governs amended pleadings generally, and

provides that “a party may amend its pleading only with the opposing party’s written consent or

the court’s leave,” which “[t]he court should freely give leave when justice so requires.” Fed. R.

Civ. P. 15(a)(2). A plaintiff should be afforded the opportunity to test his claim on the merits as

long as the underlying facts or circumstances may properly warrant relief. Foman v. Davis, 371

U.S. 178, 182 (1962). However, “[a] district court need not ... allow an amendment (1) where there

has been undue delay, bad faith, dilatory motive, or repeated failure to cure deficiencies by

amendments previously allowed; (2) where allowing amendment would cause undue prejudice to

the opposing party; or (3) where amendment would be futile.” Bryant v. Dupree, 252 F.3d 1161,

1163 (11th Cir. 2001).

        Here, despite the Court’s guidance in the Order, Plaintiff has failed to cure the pleading

deficiencies in the original Complaint, and in fact, has reasserted such deficiencies in the Amended

Complaint. Thus, there is no reason for the Court to believe that Plaintiff could or would state a

plausible claim, were he given the opportunity to amend again.

        Accordingly, it is ORDERED AND ADJUDGED that the Amended Complaint, ECF No.

[20], is DISMISSED without leave to amend. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 8, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE



                                                 5
                                       Case No. 20-cv-20777-BLOOM/Reid



Copies to:

douglas marshall jackson, pro se
823916
Sumter Boot Camp
Inmate Mail/Parcels
9544 County Road 476B
Bushnell, Florida 33513




                                   6
